IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 111,365

                               In the Matter of PAUL P. HASTY, JR.,
                                           Respondent.

                          ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed October 10, 2014. Indefinite suspension.


        Stanton A. Hazlett, Disciplinary Administrator, argued the cause and was on the formal complaint for the
petitioner.


        John J. Ambrosio, of Ambrosio & Ambrosio, Chtd., of Topeka, argued the cause, and Paul P.
Hasty, Jr., respondent, argued the cause pro se.


        Per Curiam: This is an uncontested original proceeding in discipline filed by the
office of the Disciplinary Administrator against the respondent, Paul P. Hasty, Jr., of
Overland Park, an attorney admitted to the practice of law in Kansas in 1976.


        On October 28, 2013, the office of the Disciplinary Administrator filed a formal
complaint against the respondent, alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent filed an answer on November 13, 2013. On December
18, 2013, the parties entered into a stipulation on some of the charged violations.


        A hearing was held on the complaint before a panel of the Kansas Board for
Discipline of Attorneys on December 19, 2013, where the respondent was personally
present and was represented by counsel. The hearing panel determined that respondent
violated KRPC 1.3 (2013 Kan. Ct. R. Annot. 464) (diligence); 1.4(a) and (b) (2013 Kan.

                                                    1
Ct. R. Annot. 484) (communication); 3.4(d) (2013 Kan. Ct. R. Annot. 601) (failure to
comply with discovery request); and 8.4(d) (2013 Kan. Ct. R. Annot. 655) (conduct
prejudicial to the administration of justice).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                        "Findings of Fact


               ....


               "8.      On January 27, 2010, a car driven by A.P., a teenager, sideswiped a
       school bus driven by M.D. and then struck a vehicle driven by K.L. K.L. suffered
       significant injuries. First Student, Inc. (hereinafter 'FSI') owned the school bus.


               "9.      On June 17, 2010, K.L. and his wife, M.L., filed suit against FSI, M.D.,
       and A.P., alleging negligence, negligence per se, and loss of consortium in the Circuit
       Court of Cass County, Missouri. In the petition, FSI was referred to as First Student Bus
       Service and M.D.'s name was spelled incorrectly.


               "10.     FSI retained the respondent to represent FSI and M.D. FSI, M.D., and the
       respondent believed that neither FSI nor M.D. were negligent nor did they, in any way,
       contribute to K.L.'s injuries. FSI was self-insured and assigned its claims handling to
       Gallagher Bassett Services, a claims management company. Gallagher Bassett Services
       assigned J.H., a senior claims representative, to manage the claim. J.H. instructed the
       respondent to contact the FSI terminal manager in Grandview, Missouri, L.W., to obtain
       discovery responses.


               "11.     On July 8, 2010, the respondent filed an answer on behalf of FSI and
       M.D.




                                                     2
        "12.    At the time the suit was filed, the plaintiffs prepared discovery requests,
including requests for production of documents and interrogatories. The plaintiffs
properly served the discovery on the defendants. [Footnote: The respondent asserted in
the underlying case and in the disciplinary case that the discovery requests were not
properly served on FSI. The circuit court considered this matter on June 6, 2011, and
concluded that the discovery requests were properly served on FSI. Based upon the
circuit court's finding, the hearing panel finds that the discovery requests were properly
served on FSI.] The respondent's responses to discovery were due in August 2010.


        "13.    The respondent failed to timely comply with the discovery requests.


        "14.    Shortly after the respondent was retained in 2010, the respondent learned
that the school bus involved in the accident was equipped with a GPS device supplied by
Zonar. The device was capable of recording various data including pre-bus inspection
reports and information from the GPS recording such as bus speeds and locations.


        "15.    Rather than conduct any investigation on the capabilities of the Zonar
device, the respondent relied on L.W. L.W. told the respondent that the mechanics at FSI
knew little about how to retrieve information from the Zonar device.


        "16.    While the Zonar system was new to FSI in 2010, B.S., a shop manager at
FSI in Grandview, Missouri, would have been able to retrieve information from the
Zonar device in 2010, had he been asked to do so. (The respondent failed to contact B.S.
until shortly before B.S.'s scheduled deposition in 2012.)


        "17.    On September 2, 2010, plaintiffs filed a motion to amend the petition to
correct FSI's name. On September 13, 2010, the court granted the plaintiffs' motion.


        "18.    On September 3, 2010, the respondent filed a motion to extend time to
respond to plaintiffs' request for production of documents. In the motion, the respondent
pointed out that FSI's name was not properly listed. In the motion, the respondent
requested that FSI have until October 1, 2010, to respond to the request for production.
The court granted the respondent's request for an extension of time.

                                             3
         "19.      On September 7, 2010, the respondent filed objections to certain requests
for production of documents. The respondent did not file any objections to the
interrogatories.


         "20.      Also on September 7, 2010, the respondent wrote to FSI and requested
that they provide certain documents to comply with the remaining discovery requests.


         "21.      FSI did not provide the requested documents to the respondent. The
respondent took no additional action to obtain the discovery from FSI. The respondent
did not comply with the requests for production of documents by the court's October 1,
2010, deadline.


         "22.      On April 29, 2011, plaintiffs sent the respondent a 'golden rule' letter,
requesting that the respondent comply with the discovery requests.


         "23.      On May 18, 2011, the respondent again wrote to FSI requesting that it
provide the respondent with various documents to provide to the plaintiffs through
discovery.


         "24.      On May 18, 2011, the respondent wrote to plaintiffs in response to the
'golden letter' rule.


         "25.      The court scheduled a hearing on plaintiffs' motion to enforce discovery
for May 31, 2011. On May 31, 2011, the respondent filed a response to the motion to
enforce discovery.


         "26.      Also on May 31, 2011, the respondent filed a motion to continue the
hearing scheduled for that day. In the motion, the respondent acknowledged that the next
regular docket for the court was June 6, 2011. Disciplinary Administrator's Exhibit 19.


         "27.      On May 31, 2011, plaintiffs filed an amended motion for enforcement of
discovery. In the motion, plaintiffs requested that the court strike all pleadings filed by

                                                4
FSI, the court enter a default judgment against FSI, and for other relief the court deemed
just and proper. The respondent failed to inform his clients that the plaintiffs filed the
amended motion and sought to have FSI's pleadings struck and for default judgment to be
entered.


           "28.    On June 6, 2011, the court conducted a hearing. The plaintiffs and A.P.
appeared. Neither the respondent nor anyone else appeared on behalf of FSI and M.D.
Following the hearing, the court issued an order. The order provided:


           '. . . Upon review and consideration of Plaintiffs' Motion and Amended
           Motion for Enforcement of Discovery Propounded to Defendant First
           Student, Inc., it is hereby:


                   'ORDERED that Plaintiffs' First Interrogatories to Defendant
           First Student, Inc. and Plaintiff's [sic] First Request for Production of
           Documents to Defendant First Student, Inc. were properly served to
           Defendant First Student, Inc.


                   'IT IS FURTHER ORDERED that Defendant First Student, Inc.
           has 21 days from this June 6, 2011, Order to fully answer and respond
           without objections to Plaintiffs' First Interrogatories to Defendant First
           Student, Inc. and Plaintiffs' First Request for Production of Documents to
           First Student, Inc. If Defendant First Student, Inc. fails to fully respond
           to Plaintiffs' First Interrogatories to Defendant First Student, Inc. and
           Plaintiffs' First Request for Production of Documents to Defendant First
           Student, Inc. within 21 days of the date of this June 6, 2011, Order, the
           Court will enforce sanctions to include the striking of all Defendant First
           Student, Inc.'s pleadings filed in this case.'


The respondent did not comply with the discovery requests within 21 days as provided in
the court's order. The respondent failed to inform his clients that the court issued the
order and that FSI had 21 days to comply or its pleadings would be struck.


                                                  5
        "29.     On June 10, 2011, plaintiffs wrote to the respondent and enclosed a copy
of the court's June 6, 2011, order. The letter was sent to the respondent via electronic mail
and regular United States mail.


        "30.     That same day, the respondent filed a motion to continue a hearing
scheduled for June 13, 2011. However, no hearing was scheduled for June 13, 2011.


        "31.     On June 28, 2011, plaintiffs filed a motion for sanctions against FSI. In
the motion, the plaintiffs stated:


                 'Plaintiffs' [sic] first noticed their Motion for Enforcement of
        Discovery for May 31, 2011 at 9:00 a.m. At the request [sic] Defendant
        First Student, and upon motion of Defendant, the hearing of Plaintiffs'
        Motion was continued until June 6, 2011. Defendant First Student failed
        to appear at said hearing and Defendant was given 21 days from June 6,
        2011, to fully answer and respond without objections to Plaintiffs' First
        Interrogatories to Defendant First Student, Inc. and Plaintiffs' First
        Request for Production of Documents to First Student, Inc. (Footnote
        omitted.)


                 'A copy of the Order on Plaintiffs' Motion for Enforcement was
        provided to Defendant First Student on June 10, 2011, immediately after
        it was received by Plaintiffs' counsel. (Footnote omitted.) This letter also
        outlines each interaction leading to the June 6, 2010, hearing, including
        the fact that the date of the hearing was chosen by Defense counsel.


                 'It has now been almost 1 year since written discovery was
        served upon Defendant First Student. Almost 1 year has past [sic]
        without the first hint of an interrogatory answer or proper responsive
        documents. Worse yet, it has now been over 21 days since this Court's
        June 6, 2011, Order and Defendant has continued to show no sign of
        compliance.


                                              6
                 'This Court's order states: "If Defendant First Student, Inc. fails
        to fully respond to Plaintiffs' First Interrogatories to Defendant First
        Student, Inc. and Plaintiffs' First Request for Production of Documents to
        Defendant First Student, Inc. within 21 days of the date of this June 6,
        2011, Order, the Court will enforce sanctions to include the striking of all
        Defendant First Student, Inc.'s pleadings filed in this case." Plaintiff now
        seeks an Order enforcing these sanctions due to Defendant First Student,
        Inc.'s contumacious and deliberate disregard for the trial court's
        authority.'


The respondent failed to inform his clients that plaintiffs filed a motion for sanctions and
sought to have FSI's pleadings struck.


        "32.     On June 29, 2011, the respondent served FSI's answers to plaintiff's
interrogatories to the plaintiffs.


        "33.     The court scheduled a hearing on the motion for sanctions for August 15,
2011. Neither the respondent, FSI, nor M.D. appeared at the hearing. The court stated that
it would consider whether all pleadings filed by FSI and M.D. should be stricken. The
respondent did not inform his client that he had failed to appear at a scheduled hearing.
The court continued the hearing on the motion for sanctions to August 29, 2011.


        "34.     On August 26, 2011, the respondent filed FSI's response to plaintiffs'
request for production of documents.


        "35.     At the August 29, 2011, hearing, the court ordered the respondent to
provide additional information in response to the request for production of documents
and the interrogatories. Also during the hearing, the court informed the respondent that it
would impose attorney fees as a sanction against FSI. The respondent failed to inform
FSI that the court stated that it would impose an attorney fee sanction against FSI.


        "36.     On September 6, 2011, the respondent provided supplemental answers to
the interrogatories. The respondent was unable to timely comply with the court's order for

                                              7
additional disclosures related to the request for production of documents as his client
failed to provide him with certain information. On October 7, 2011, the respondent filed
supplemental answers to the request for production of documents.


        "37.     On December 19, 2011, plaintiffs filed a motion for attorney fees,
seeking $23,000. In the motion, counsel described, in detail, the problems with discovery,
including the respondent's failure to appear at hearings. The respondent failed to inform
his client that the plaintiffs filed a motion for attorney fees.


        "38.     The respondent filed a response to the motion on January 18, 2012. The
respondent, however, failed to explain his failure to appear at the hearings, other than to
say that there were 'coordination and communication problems' and that he 'could not be
present' at the hearings. The respondent failed to inform his client that he filed a response
to the motion for attorney fees.


        "39.     On February 6, 2012, the court held a pretrial conference. The
respondent again, failed to appear in court.


        "40.     On February 6, 2012, the court granted the plaintiffs' motion for attorney
fees and ordered FSI to pay $23,000 in attorney fees. The respondent failed to inform his
client that the court ordered it to pay $23,000 in attorney fees.


        "41.     The respondent paid the sanction from his own funds. The respondent
failed to inform his client that he paid the attorney fee sanction.


        "42.     On March 5, 2012, the court held a scheduling conference. The
respondent failed to appear in court for the fourth time.


        "43.     On May 1, 2012, plaintiffs filed a second motion for sanctions against
FSI.




                                               8
          "44.    FSI terminated the respondent's representation. Thereafter, on May 16,
2012, the respondent filed a motion to withdraw as counsel for FSI and M.D. On May 21,
2012, the court granted the respondent's motion.


          "45.    On June 29, 2012, the court heard the plaintiffs' second motion for
sanctions. Thereafter, on July 12, 2012, the court issued an order. In the order, the court
stated:


                  'Defendant First Student argues to the Court that since the entry
          of new counsel in the case in May of 2012, it has tried to comply with
          discovery requests. However, these new efforts do not erase the nearly 2
          years of non-compliance. The actions of its first attorney are imputed to
          First Student Inc. as a matter of law. [Citations omitted.]'


The court granted the plaintiffs' motion for sanctions and struck FSI's pleadings.
Additionally, the court also made clear that at trial, FSI would not be allowed to present
evidence nor cross-examine witnesses at trial.


          "46.    On September 19, 2012, the court clarified its previous order and struck
FSI's answer, defenses, and counterclaims. Additionally, the court clarified that it would
not permit FSI to introduce evidence, cross-examine witnesses or contest liability in the
liability portion of the trial. The court clarified that it would permit FSI to cross-examine
plaintiffs' witnesses regarding damages.


          "47.    Thereafter, FSI settled the suit with K.L. and M.L. for $2,500,000. FSI
filed a malpractice claim against the respondent's malpractice carrier. The respondent's
malpractice carrier settled that claim and paid FSI $1,000,000.


                                     "Conclusions of Law


          "48.    Based upon the parties' stipulation and the findings of fact above, the
hearing panel concludes as a matter of law that the respondent violated KRPC 1.3, KRPC
1.4(a), KRPC 1.4(b), KRPC 3.4(d), and KRPC 8.4(d), as detailed below.

                                                9
                                       "KRPC 1.3


        "49.    Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent stipulated that he violated
KRPC 1.3 by failing to attend hearings on behalf of FSI on June 6, 2011 and August 15,
2011. In addition, the respondent violated KRPC 1.3, by failing to attend hearings on
February 6, 2012, and March 5, 2012. Because the respondent failed to act with
reasonable diligence and promptness in representing his client, the hearing panel
concludes that the respondent violated KRPC 1.3.


                                       "KRPC 1.4


        "50.    KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' The respondent stipulated that he violated KRPC1.4(a) by failing to keep
FSI reasonably informed about the status of the representation. Accordingly, the hearing
panel concludes that the respondent violated KRPC 1.4(a).


        "51.    'A lawyer shall explain a matter to the extent reasonably necessary to
permit the client to make informed decisions regarding the representation.' KRPC 1.4(b).
In this case, the respondent stipulated that he repeatedly violated KRPC 1.4(b) when he
failed to explain to FSI information necessary for FSI to make informed decisions
regarding the representation.


                'a. The respondent failed to inform FSI that the plaintiffs filed an
        amended motion for enforcement of discovery, seeking to have FSI's
        pleadings struck.


                'b. The respondent failed to inform FSI that the court issued an
        order on June 6, 2011, providing FSI with 21 days to comply with
        discovery or FSI's pleadings would be struck.


                                            10
                 'c. The respondent failed to inform FSI that the plaintiffs filed a
        motion for sanctions on June 28, 2011, again requesting the court to
        strike FSI's pleadings.


                 'd. The respondent failed to inform FSI that the respondent
        failed to appear at a hearing scheduled for August 15, 2011.


                 'e. The respondent failed to inform FSI that on August 29, 2011,
        the court stated that it would impose a sanction of attorney fees against
        FSI.


                 'f. The respondent failed to inform FSI that plaintiffs filed a
        motion for attorney fees, seeking $23,000.


                 'g. The respondent failed to inform FSI that the respondent filed
        a response to the motion for attorney fees.


                 'h. The respondent failed to inform FSI that the court granted the
        plaintiffs' motion for attorney fees and ordered FSI to pay $23,000.


                 'i. The respondent failed to inform FSI that the respondent paid
        the sanctions from his own funds.


        "52.     The hearing panel, therefore, concludes that the respondent repeatedly
violated KRPC 1.4(b).


                                       "KRPC 3.4(d)


        "53.     Attorneys are required to act with fairness to opposing counsel in
responding to requests for discovery. KRPC 3.4(d) provides the rule in this regard. 'A
lawyer shall not . . . fail to make a reasonably diligent effort to comply with a legally
proper discovery request by an opposing party.' The respondent violated KRPC 3.4(d)
when he failed to take additional steps to comply with discovery. Regarding the Zonar

                                             11
device, the respondent failed to make a diligent effort to comply with the discovery
request. Additionally, for months, the respondent took no action to comply with any of
the plaintiffs' discovery requests. As such, the hearing panel concludes that the
respondent violated KRPC 3.4(d).


                                        "KRPC 8.4(d)


           "54.   'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he repeatedly failed to
appear at scheduled hearings. As such, the hearing panel concludes that the respondent
violated KRPC 8.4(d).


                                 "American Bar Association
                         Standards for Imposing Lawyer Sanctions


           "55.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "56.   Duty Violated. The respondent violated his duty to his client to provide
diligent representation and adequate communication. The respondent violated his duty to
the legal profession to act with fairness to an opposing party and maintain his personal
integrity. Finally, the respondent violated his duty to the legal system to refrain from
conduct which prejudices the administration of justice.


           "57.   Mental State. The respondent knowingly violated his duties.


           "58.   Injury. As a result of the respondent's misconduct, the respondent caused
actual serious financial injury to his client.

                                                 12
                           "Aggravating and Mitigating Factors


        "59.      Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


        "60.      Prior Disciplinary Offenses. The respondent has been previously
disciplined on three occasions. In 2002 and again in 2007, the Respondent participated in
the Attorney Diversion Program. In the 2002 case, the Respondent violated KRPC 3.3
and KRPC 3.4 by failing to comply with discovery orders and failing to deal with the
court with candor.


        "61.      In the 2007 case, the Respondent violated KRPC 1.7 by continuing to
represent a client when a partner in the Respondent's law firm was representing the
plaintiff in a lawsuit adverse to the Respondent's client.


        "62.      In 2010, the Kansas Supreme Court censured the respondent for having
violated KRPC 1.3 (diligence) and KRPC 1.4 (communication). On the same facts, the
Missouri Supreme Court reprimanded respondent on November 13, 2008, as a result of
the violations.


        "63.      Selfish Motive. The respondent engaged in selfish conduct when he
repeatedly kept important information from his client.


        "64.      A Pattern of Misconduct. The respondent has engaged in a pattern of
misconduct. The respondent failed to appear at four scheduled hearings. The respondent
failed to inform FSI of nine separate significant occurrences in the case. Further, much of
the respondent's misconduct in this case is similar to the misconduct in previous
disciplinary cases.




                                             13
        "65.     Multiple Offenses. The respondent committed multiple rule violations.
The respondent violated KRPC 1.3, KRPC 1.4(a), KRPC 1.4(b), KRPC 3.4(d), and
KRPC 8.4(d).


        "66.     Refusal to Acknowledge Wrongful Nature of Conduct. While the
respondent entered into a stipulation, during the hearing on the formal complaint, he
equivocated his acceptance of responsibility.


        "67.     Substantial Experience in the Practice of Law. The Kansas Supreme
Court admitted the respondent to practice law in the State of Kansas in 1976. At the time
of the misconduct, the respondent has been practicing law for 35 years.


        "68.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        "69.     The Present and Past Attitude of the Attorney as Shown by His or Her
Cooperation During the Hearing and His Acknowledgment of the Transgressions.
Despite his later equivocation, the respondent entered into a stipulation of facts and rule
violations.


        "70.     Imposition of Other Penalties or Sanctions. The respondent has
experienced other sanctions for his conduct. The respondent paid attorney fees to the
plaintiffs in the amount of $23,000. Further, the respondent's malpractice carrier, on the
respondent's behalf, paid FSI $1,000,000.


        "71.     Remorse. At the hearing on this matter, the respondent expressed
genuine remorse for having engaged in the misconduct.


        "72.     In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


                                             14
       '4.42   Suspension is generally appropriate when:


               (a)     a lawyer knowingly fails to perform services for
                       a client and causes injury or potential injury to a
                       client; or


               (b)     a lawyer engages in a pattern of neglect and
                       causes injury or potential injury to a client.


       '6.22   Suspension is appropriate when a lawyer knowingly violates a
               court order or rule, and there is injury or potential injury to a
               client or a party, or interference or potential interference with a
               legal proceeding.


       '7.2    Suspension is generally appropriate when a lawyer knowingly
               engages in conduct that is a violation of a duty owed as a
               professional, and causes injury or potential injury to a client, the
               public, or the legal system.


       '8.2    Suspension is generally appropriate when a lawyer has been
               reprimanded for the same or similar misconduct and engages in
               further acts of misconduct that cause injury or potential injury to
               a client, the public, the legal system, or the profession.'


                                    "Recommendation


       "73.    The disciplinary administrator recommended that the respondent be
indefinitely suspended from the practice of law. The respondent recommended that the
respondent be censured for the misconduct.


       "74.    The ABA Standards for Imposing Lawyer Sanctions indicate that a
suspension is appropriate under the circumstances—the respondent knowingly engaged
in the misconduct and the respondent had previously been censured for the same

                                              15
       misconduct. Accordingly, based upon the findings of fact, conclusions of law, and the
       Standards listed above, the hearing panel unanimously recommends that the respondent
       be suspended for a period of 2 years.


               "75.    Costs are assessed against the respondent in an amount to be certified by
       the Office of the Disciplinary Administrator."


                                               DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, the discipline that should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2013 Kan. Ct. R. Annot. 356).
Clear and convincing evidence is "'evidence that causes the factfinder to believe that "the
truth of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d
610 (2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the formal complaint, to which he filed
an answer, and adequate notice of the hearing before the panel and the hearing before this
court. The respondent did not file exceptions to the hearing panel's final hearing report.
We therefore deem the panel's findings of fact admitted. Supreme Court Rule 212(c) and
(d) (2013 Kan. Ct. R. Annot. 375).


       The evidence before the hearing panel establishes by clear and convincing
evidence the charged misconduct violated KRPC 1.3 (2013 Kan. Ct. R. Annot. 464)
(diligence); 1.4(a) and (b) (2013 Kan. Ct. R. Annot. 484) (communication); 3.4(d) (2013
Kan. Ct. R. Annot. 601) (frivolous discovery request); and 8.4(d) (2013 Kan. Ct. R.


                                                   16
Annot. 655) (conduct prejudicial to the administration of justice). Further, it supports the
panel's conclusions of law, and we adopt those conclusions.


       The decision among potentially appropriate disciplinary sanctions in this case is
driven by several considerations particular to respondent's behavior and situation. First,
misconduct similar to that in which respondent engaged here was at the heart of two
previous disciplinary incidents, one subject to diversion and another that led to public
censure. These lesser responses were obviously inadequate to enforce respondent's
promises to address the causes of the incidents. Second, the consequences of respondent's
misconduct for his client in this case were extraordinarily severe. Finally, respondent's
remarks at his hearing before the court were less than convincing on his acceptance of
responsibility; he appeared to be more interested in taking issue with the panel's findings
of violations than in acknowledging his fault and expressing his remorse.


       A majority of the court therefore holds that respondent should be indefinitely
suspended; a minority of the court would impose a 2-year suspension with a requirement
that the respondent be subject to a reinstatement hearing under Supreme Court Rule 219
(2013 Kan. Ct. R. Annot. 407).


                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Paul P. Hasty, Jr. be indefinitely suspended from
the practice of law in the State of Kansas, effective on filing of this opinion, in
accordance with Supreme Court Rule 203(a)(2) (2013 Kan. Ct. R. Annot. 300).


       IT IS FURTHER ORDERED that the respondent shall comply with Supreme Court
Rule 218 (2013 Kan. Ct. R. Annot. 406).


                                              17
      IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.


      MICHAEL J. MALONE, Senior Judge, assigned. 1




1
  REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 111,365
to fill the vacancy on the court created by the appointment of Justice Nancy Moritz to the
United States 10th Circuit Court of Appeals.
                                            18